Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                     Dec 29 2014, 6:15 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

MICHAEL D. HICKINGBOTTOM                         GREGORY F. ZOELLER
Carlisle, Indiana                                Attorney General of Indiana

                                                 CYNTHIA L. PLOUGHE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL D. HICKINGBOTTOM,                        )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )        No. 45A05-1407-CR-328
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Respondent.                      )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                         The Honorable Clarence D. Murray, Judge
                             Cause No. 45G02-0108-CF-178



                                      December 29, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Michael D. Hickingbottom appeals the trial court’s denial of his petition to file a

belated motion to correct error. Hickingbottom raises five issues for our review, but we

need only address the following dispositive issue: whether the trial court abused its

discretion when it denied his petition. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On August 7, 2001, after two prior trials had resulted in mistrials, the State

charged Hickingbottom with murder, a felony. On October 15, 2004, a jury found

Hickingbottom guilty as charged. The trial court entered its judgment of conviction

against Hickingbottom and sentenced him to sixty years in the Department of Correction.

       Hickingbottom filed a direct appeal in which he challenged his conviction and

sentence. On February 8, 2006, this court affirmed his conviction and sentence on direct

appeal. Hickingbottom then sought post-conviction relief, in which he alleged ineffective

assistance from his trial counsel. The post-conviction court denied his petition, and, on

July 11, 2008, this court affirmed the post-conviction court’s judgment.

       On July 12, 2010, Hickingbottom filed a motion with this court for permission to

file a successive petition for post-conviction relief, which we denied. Hickingbottom

filed a second motion with this court for permission to file a successive petition for post-

conviction relief on August 1, 2011, which we also denied. On December 14, 2012,

Hickingbottom filed a third motion with this court, which we again denied. Undeterred,

on July 10, 2013, Hickingbottom filed a fourth motion. We denied it.




                                             2
       Apparently seeking a new option, on March 20, 2014, Hickingbottom filed the

instant petition in the trial court for permission to file a belated motion to correct error.

Noting Hickingbottom’s direct appeal, post-conviction hearing, and post-conviction

appeal, the trial court denied Hickingbottom’s request. This appeal ensued.

                            DISCUSSION AND DECISION

       Hickingbottom asserts that the trial court abused its discretion when it denied his

request to file a belated motion to correct error because, according to Hickingbottom,

there are numerous reasons to doubt the validity of his conviction. As our supreme court

has stated:

       The decision whether to grant permission to file a . . . belated motion to
       correct error is within the sound discretion of the trial court. The defendant
       bears the burden of proving by a preponderance of the evidence that he was
       without fault in the delay of filing and was diligent in pursuing permission
       to file a belated motion . . . . Several factors are relevant to the defendant’s
       diligence and lack of fault in the delay of filing. These include the
       defendant’s level of awareness of his procedural remedy, age, education,
       familiarity with the legal system, whether the defendant was informed of
       his appellate rights, and whether he committed an act or omission which
       contributed to the delay.

Moshenek v. State, 868 N.E.2d 419, 422-23 (Ind. 2007) (citations and quotations

omitted).

       We first note that Hickingbottom’s brief on appeal does not present an argument

supported by cogent reasoning that explains how the trial court may have abused its

discretion when it denied his motion. Rather, Hickingbottom’s argument on appeal

simply asserts that the trial court erred because Hickingbottom believes he is entitled to

relief on the merits of his petition. But this analysis does not address the factors recited



                                              3
by our supreme court in Moshenek. As such, Hickingbottom is not entitled to appellate

relief. Ind. Appellate Rule 46(A)(8)(a).

       In any event, we cannot say that the trial court abused its discretion when it denied

Hickingbottom’s motion. The purpose for a belated motion to correct error under Indiana

Post-Conviction Rule 2 is to develop matters “relating to . . . the direct appeal.” Sceifers

v. State, 663 N.E.2d 1191, 1192-93 (Ind. Ct. App. 1996), trans. denied.                 But

Hickingbottom has had his direct appeal. Indeed, he has also had a post-conviction

hearing, an appeal from the post-conviction court’s judgment, and (so far) four requests

to this court for him to file a successive petition for post-conviction relief. Thus, we

agree with the State that Hickingbottom is no longer eligible to request a belated motion

to correct error. Ind. Post-Conviction Rule 2. Indeed, Hickingbottom’s belated motion to

correct error is, in effect, simply an attempt to circumvent the procedure in place for the

filing of successive petitions for post-conviction relief. See P-C.R. 1(12). Additionally,

the procedural history here demonstrates that Hickingbottom unquestionably has a high

“level of awareness of his procedural remedy,” “familiarity with the legal system,” and

knowledge “of his appellate rights.” Moshenek, 868 N.E.2d at 422-23. Hence, the trial

court properly rejected his motion to file a belated motion to correct error, and we affirm

its judgment.

       Affirmed.

MATHIAS, J., and BRADFORD, J., concur.




                                             4